           Case 1:18-cr-00656-LTS Document 132 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-00656-LTS

CARLOS ALVAREZ,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The Court has received Defendant Carlos Alvarez’s letter dated November 17,

2020, submitted pro se, expressing Mr. Alvarez’s desire to proceed with his sentencing, currently

scheduled for December 15, 2020, by remote means. Mr. Alvarez’s letter also attaches (1) one

page of correspondence between himself and his attorney, Patrick Brackley, and (2) two one-

page memoranda to the inmate population of the Metropolitan Detention Center in Brooklyn

(“MDC”), dated November 13 and November 16, 2020, respectively.

                 In order to protect the attorney-client privilege between Mr. Alvarez and his

counsel, the Court will file Defendant’s complete November 17, 2020, letter—including the

communication between Defendant and his counsel—under seal, and will provide a copy to Mr.

Brackley. The Court will file a copy of Mr. Alvarez’s November 17, 2020, letter, with that

communication redacted, on the public docket.

        SO ORDERED.

Dated: New York, New York
       December 2, 2020

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge


ALVAREZ - ORD RE NOV 17 2020 LTR.DOCX                      VERSION DECEMBER 2, 2020                  1
